Citation Nr: 0312096	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.	Entitlement to an increased (compensable) rating for a 
dental disorder at tooth numbered 30.  

4.	Entitlement to service connection for the residuals of 
dental trauma for teeth other than tooth numbered 30.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of an April 1998 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In July 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included an examination.  
As a result of the development, the Board has received 
additional medical evidence.  Also in October 2002, the Board 
informed the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 
2002).  However, the United States Court of Appeals for the 
Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation and the Board 
to issue written notification pertaining to requirements of 
the VCAA.  .  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO has not had the opportunity to review the 
additional evidence received in conjunction with the Board's 
development.  Therefore, a remand in this case is now 
required for compliance with the notice provisions contained 
in the new law.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




